Title: To Benjamin Franklin from ——— de Ponteney, 7 October 1777
From: Ponteney, —— de
To: Franklin, Benjamin


Monsieur
Versailles 7. 8bre. 1777.
D’aprés les deux entretiens que j’ay eü avec vous, je me détermine a vous faire passer la notte cy jointe que je suis en état de fournir vous prévenant que si je dois traiter avec vous, qu’il est nécessaire que je sois prévenu pour que je puisse donner les ordres convenables pour remplir les engagemens que je pourrai prendre avec vous au tems désigné. Quant aux arrangemens pour les payemens il me sera indifférent de les reçevoir en argent ou denrée de l’amérique, et je donnerai toute l’aisance et les facilités possibles, des que la fourniture me paraitera assez considérable pour opérer.
Je pourrais encore m’entendre avec vous pour faire conduire en partie quelques objets à la havane, où au môle st. Nicolas isle st. domingue ou vos gens viennent, et ou ils pourroient charger. Si nous conferons serieusement ensemble sur cette partie alors nous nous expliquerons convenablement sur le tout, afin qu’a la datte de mon départ de versailles et retournant chez moy, je puisse d’avance prendre les voyes les plus promptes pour vous servir au tems que vous croirés pouvoir et devoir désigner. Je sçai que vous ne me repondrés rien par ecrit, mais quand vous le desirerés nous nous aboucherons à la campagne, et vous le ferés sçavoir a la personne qui m’a présenté à vous. Je suis bien sincerement Monsieur Votre tres humble et tres obeissant serviteur
Ponteney
Mr franklin a Passy.
